Case 4:20-cv-10899-MFL-DRG ECF No. 12-11 filed 04/17/20     PageID.568   Page 1 of 4




SBA                                         SOP 50 10 5(K)




Lender and Development
Company Loan Programs




                               Office of Financial Assistance

                               U.S. Small Business Administration


                                                                             EXHIBIT J
                                                                                Page 1
   Case 4:20-cv-10899-MFL-DRG ECF No. 12-11 filed 04/17/20                        PageID.569                 Page 2 of 4



                                       SMALL BUSINESS ADMINISTRATION
                                      STANDARD OPERATING PROCEDURE

 SUBJECT:                                                                      S.O.P.                                        REV


                                                                     SECTION                          NO.
 Lender and Development Company Loan Programs                         50                              10                5(K)

                                                 INTRODUCTION
   1. Purpose: Update SOP 50 10 5(K) Lender and Development Company Loan Programs.
   2. Personnel Concerned: All SBA Employees
   3. SOP Canceled: None. Previous edition of SOP 50 10 will continue to have applicability to loans that
      were approved during their effective time periods.
   4. Updated Information: This full update of SOP 50 10 5 is necessary for the SOP to conform to recently
      revised regulations in 13 CFR Part 120, and to provide guidance that clarifies and streamlines policy
      and procedures affecting the 7(a) and 504 programs. This version, which will be SOP 50 10 5(K),
      includes revised guidance in the following general areas:

       a) Incorporates regulatory changes published in the May 7, 2018, Final Rule on Debt Refinancing in
          504 Loan Program (83 FR 19915), effective June 6, 2018;

      b) Incorporates the availability of 504 Debentures with a maturity of25 years, in accordance with the
         Federal Register Notice published April4, 2018, available for 504 Projects approved on or after
         April 2, 20 18;

       c) Incorporates policy changes published in SBA Policy Notice 5000-17057, effective April3, 2018,
          including:
          1.   Revised guidance on credit elsewhere for 7(a) and 504 loans;
         ii.   Clarified the minimum equity requirements for 7(a) loans involving change of ownership
               transactions between existing owners;
        111.   Provided additional guidance regarding the eligibility of marijuana-related businesses and
               hemp-related businesses; and
        iv.    Reduced the minimum monitoring requirements for Working Capital CAPLines; and

      d) Clarifies guidance for SBA Lenders (7(a) lenders and CDCs) on the delivery of7(a) loans
         (including SBA Express, Export Express, Export Working Capital Program and International
         Trade) and 504 program loans.

   5. Originator: Office of Capital Access



 AUTHORIZED BY:                                                                                        EFFECTIVE DATE

William M. Manger                                                                                April1, 2019
Associate Administrator
Capital Access
                                                                                                       Page 1
                                                                                   ......,.._.,. . ,.,..,. , Q         EXHIBIT J
                                                                                                                 PMIOdonROCyoledP...,,



                                                                                                                          Page 2
Case 4:20-cv-10899-MFL-DRG ECF No. 12-11 filed 04/17/20                     PageID.570       Page 3 of 4


    SOP 50 10 5(K)                                                                                  Subpart B

              Applicant does not have credit available elsewhere:
                  a. The maintenance or improvement of the Lender's rating or performance evaluation
                     under the Community Reinvestment Act (CRA) or its implementing regulations; or
                  b. The improvement of the Lender's collateral lien position.
   III. INELIGIBLE TYPES OF BUSINESSES
       A. The Lender must determine whether the Applicant is one of the types of businesses listed as
          ineligible in SBA regulations ( 13 CFR § 120.11 0). Certain business types appearing on this list
          may be eligible under limited circumstances, as discussed below.
           1. Businesses organized as a non-profit are ineligible (for-profit subsidiaries may be eligible).
              (1 3 CFR § 120.110 (a))
          2. Businesses Engaged in Lending (13 CFR § 120.11 0 (b)).
                  a. SBA cannot guarantee a loan that provides funds to businesses primarily engaged in
                     lending, investments, or to an otherwise eligible business engaged in financing or
                     factoring. This prohibits SBA loans to:
                      i.     Banks;
                      11.    Life Insurance Companies (but not independent agents);
                      iii.   Finance Companies;
                      IV.    Factoring companies;
                      v.     Investment Companies;
                      VI.    Bail Bond Companies; and
                      vii.   Other businesses whose stock in trade is money.
                  b. The limited circumstances under which certain businesses engaged in lending may
                     be eligible are as follows:
                      1.     A pawn shop that provides financing is eligible if more than 50% of its revenue
                             for the previous year was from the sale of merchandise rather than from
                             interest on loans.
                      11.    A business that provides financing in the regular course of its business (such as
                             a business that finances credit sales) is eligible, provided less than 50% of its
                             revenue is from financing its sales.
                      iii.   A mortgage servicing company that disburses loans and sells them within 14
                             calendar days of loan closing is eligible. Mortgage companies primarily
                             engaged in the business of servicing loans are eligible. Mortgage companies
                             that make loans and hold them in their portfolio are not eligible.
                      IV.    A check cashing business is eligible if it receives more than 50% of its revenue
                             from the service of cashing checks.
                      v.     A business engaged in providing the services of a financial advisor on a fee
                             basis is eligible provided they do not use loan proceeds to invest in their own

    Effective April1, 2019                                                                          Page 104
                                                                                                   EXHIBIT J
                                                                                                        Page 3
Case 4:20-cv-10899-MFL-DRG ECF No. 12-11 filed 04/17/20                     PageID.571       Page 4 of 4


   SOP 50 10 5(K)                                                                                   Subpart B

                            Small Business Administration, Office of Capital Access, Attn: 912
                            Processing, 409 3rd Street SW, 8th Floor, Washington, DC 20416.
                     iii.   The Lender's submission to SBA must include a coversheet with the Lender's
                            contact information (Lender name, point of contact, title, phone number, email,
                            and mailing address).
          14. Equity Interest by Lender or Associates in Applicant Concern ( 13 CFR § 120.11 0(o))
                 a. A Lender or any of its Associates, may not obtain an equity interest, either directly
                    or indirectly, in the Applicant.
                 b. The only exception is when the Associate of the Applicant is a Small Business
                    Investment Company (SBIC), in which case the requirements of 13 CFR § 120.104
                    apply. See also 13 CFR § 120.140 for a list of ethical requirements that apply to
                    Lenders.
          15. Businesses Providing Prurient Sexual Material (13 CFR § 120.110 (p))
                 a. A business is not eligible for SBA assistance if:
                     1.     It presents live or recorded performances of a prurient sexual nature; or
                     ii.    It derives more than 5% of its gross revenue, directly or indirectly, through the
                            sale of products, services or the presentation of any depictions or displays of a
                            prurient sexual nature.
                 b. SBA has determined that financing lawful activities of a prurient sexual nature is not
                    in the public interest. The Lender must consider whether the nature and extent of the
                    sexual component causes the business activity to be prurient.
                 c. If a Lender finds that the Applicant may have a business aspect of a prurient sexual
                    nature, prior to submitting an application to the LGPC (non-delegated) or requesting
                    a loan number (delegated), the Lender must document and submit the analysis and
                    supporting documentation to the Associate General Counsel for Litigation at
                    PSMReview c. ,sba.gov for a final Agency decision on eligibility. Upon approval by
                    SBA, the Lender may submit the application to the LGPC or may proceed to process
                    the loan under its delegated authority. A non-delegated Lender must submit a copy
                    of SBA' s approval with the application to the LGPC. A delegated Lender must retain
                    its analysis, supporting documentation, and evidence of SBA's approval in its loan
                    file and must submit the analysis and supporting documentation to SBA with any
                    request for guaranty purchase. SBA also may review such documentation when
                    conducting Lender oversight activities.
          16. Prior Loss to the Government (1 3 CFR    §   120.110 (g )) and Delinquent Federal Debt Ul
              CFR § 285.13)
                 a. Unless waived by SBA for good cause, SBA cannot provide assistance to an
                    Applicant if there has been a Prior Loss to the Government. "Prior Loss" means the
                    dollar amount of any deficiency on a Federal loan or federally assisted financing
                    which has been incurred and recognized by a Federal agency after it has concluded
                    its write-off and/or close-out procedures for the particular account including the


   Effective April1, 2019                                                                           Page 114
                                                                                                   EXHIBIT J
                                                                                                      Page 4
